 In the Matterof ESTATE OF FRANK NEWFIELD, INC.andTRANSPORTWORKERS UNION OF AMERICALOCAL No. 206,AFFILIATED WITH THEC. I. O.In the Matter of ESTATE OF FRANK NEWFIELD, INC.andINTERNATIONALBROTHERHOOD OF TEAMSTERS CHAUFFEURS,WAREHOUSEMEN ANDHELPERS. OF NORTH AMERICA, AFFILIATED WITH THE A. F. OF L.In the Matter of ESTATE OF FRANK NEWFIELD, INC.andTRANSPORTWORKERS UNION OF AMERICA LocAL No. 206, AFFILIATED WITH THEC. I. O. AND INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN AND HELPERS OF NORTH AMERCA, AFFILIATEDWITH THE A. F. OF L.Cases Nos. R-2627, R-2628, and BE-23.-Decided August 9,1941Jurisdiction:freight receiving, hauling, storing, and delivering industry.Investigation and Certification of Representatives:existence of question: re-fusalto recognize either labor organization until an election is conducted bythe Board ; strikers and those who have been hired since strike eligible tovote; election necessary.Unit Appropriate for Collective Bargaining:all drivers and helpers employedby the Company at New Orleans, Louisiana, excluding clerks, executives, andoffice workers ;agreement as to.Mr. E. B. Charbonnet,of New Orleans, -La., for the Company.Mr. H. L. Midlo,of New Orleans, La., for the T. W. U.Mr. Bentley G. Byrnes,of New Orleans, La., for the Teamsters.Mr. Ralph S. Clifford,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 2, 1941, Transport Workers Union of America, Local No.206, herein called the T. W. U., filed with the Regional Director forthe Fifteenth Region (New Orleans, Louisiana) a petition alleging thata question affecting commerce had arisen concerning the represen-tation of employees of Estate of Frank Newfield, Inc., New Orleans,Louisiana, herein called the Company, and requesting an investi-34 N. L.R. B., No. 9.77 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDgation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On June 3, 1941, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of North America, Local 270,A. F. 'of L., herein called the Teamsters, and the Company, each filedwith the Regional Director 'for the Fifteenth Region, New Orleans,Louisiana, a petition alleging that a question affecting commerce hadarisen concerning representation of employees of the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the Act.On June 5, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuantto Section 9 (c) of the Act, and Article III, Sections 3 and 10 (c) (2),of National Labor Relations Board Rules and Regulations-Series 2,as amended, consolidated the cases, ordered an investigation, andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On June 6, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the T. W. U.,and the Teamsters.Pursuant to notice, a hearing was held on June11, 1941, at New Orleans, Louisiana, before C. Paul Barker, the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany, the T. W. U., and the teamsters were each represented andparticipated in the hearing.At the hearing a motion made by theT.W. U. to suspend the hearing, because of pending charges of unfairlabor practices which had been filed by the T. W. U. on June 11, 1941,before the hearing opened, was denied.,'A motion by the T. W. U.to intervene in this proceeding for the purpose of proving the unfairlabor practice charges was denied.A request made by the T. W. U.to withdraw its petition was denied.During the course of the hear-ing the Trial Examiner made rulings on other motions and on objec-tions to the admission of evidence.The Board has reviewed all therulings made by the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.Pursuant to leave granted by the Board, briefs were filed by theTeamsters and the T. W. U. on June 18 and 19, 1941, respectively,which the Board has considered.Upon the entire record in the case, the Board makes the following :IOn June 19,1941, theRegional Director refused to issue a complaint on the charges ofunfair labor practices filed by theT.W. U. On July8, 1941,the T. W. U. filedan appeal,from theRegional Director's refusal to issue a complaint,with the Board.On July 19,1941,the Board affirmed the Regional Director's refusal to issue a complaint' or thecharges of unfair labor practicesfiled by the T. W. U. ESTATE OF FRANK NEWFIELD, INC.FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY79Estate of Frank Newfield, Inc., a Louisiana corporation, having itsbusiness offices in New Orleans, Louisiana, is engaged in receiving,hauling, storing, and delivering freight and merchandise under con-tract from ship and railroad terminals to consignees in the city ofNew Orleans and vice versa. In connection with its business,. theCompany owns 20 trucks, 18 of which are in operation and are de-scribed as 5' stake-bodied trucks, 3 package trucks, and 10 trucktrailers.The average annual gross revenue of the Company is approximately$50,000.Approximately 75 per cent of the total business done annuallyby the Company is composed of hauling freight which is in interstatecommerce.The Company has pending an application with the Interstate Com-merce Commission for a license to operate. The Company admits it isengaged in commerce within the meaning of the Act.II.THEORGANIZATIONS INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of North America, Local 240, affiliated with theAmerican Federation of Labor, is a labor organization admitting tomembership employees of the Company.Transport Workers Union of America, Local No. 206, affiliated withthe Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBoth labor organizations, the Teamsters, and the T. W. U. presentedtheir claims of representation to the Company, and the Companyrefused to recognize either labor organization until an election isconducted by the Board.From a report prepared by the Regional Director and introduced inevidence it appears that the Teamsters represent a substantial numberof the employees of the Company in the unit hereinafter found to beappropriate.'We find that a question has arisen concerning the representationof employees of the Company.2 TheRegional Director reported that the Teamsters submitted 17 application cardsalldated June5,1941,withapparently genuine, original signatures of persons whosenames appear on the May 29, 1941 pay rollof the Company.He further reported thatthe T.W. U. hasrefused upon request to submit evidence in support of its claim ofrepresentation.The average pay roll of the Company includes approximately 33 employees. 80DECISIONSOF NATIONAL LABORRELATIONS BOARDIV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States and tendsto lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE APPROPRIATE UNITAt the hearing, the Teamsters, the T. W. U., and the Companyagreed, and we find, that all drivers and helpers employed by theCompany, excluding clerks, executives, and office workers, constitutea unit appropriate for the purposes of collective bargaining and thatsaid unit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI.TILE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representationof employees of the Company can best be resolved by an election bysecret ballot.At the hearing the Company asked that the pay roll for the periodending June 17, 1941, be used to determine eligibility to vote in theelection.The Teamsters contend that those employees listed on thepay roll as of the week ending June 15, 1941, should be allowed to vote.The T. W. U. contends that the dates of eligibility requested by theCompany and the Teamsters should not be used, because additionalmen have been hired to replace employees who are on strike.3On June 2, 1941, a strike of the employees of the Company wascalled by the T. W. U. As a result of the strike 11 employees did notreport to work June 2, 1941.Three other employees reported to workon June 2, 1941, and then left of their own accord.On June 9, 1941,one of .these three employees returned to work.The strike was stillcurrent at the time of the hearing.The strikers have, therefore, con-tinued to be employees of the Company, within the meaning of Sec-tion 2 (3) of the Act. The strikers, being employees within the mean-ing of the Act, are entitled to vote in the election.3The T. W. U. contends further that evidence excluded at the hearing would establishthe fact that a fair election could not be had unless only employees listed on the pay rollsprior to February 28, 1941, be allowed to vote.We find no merit in this contention. Seefootnote1, supra. ESTATE OF FRANK NEWFIELD, INC.81Three truck drivers have been hired since the strike was called toreplace strikers.These three persons are employees of the Companyand as such are entitled to participate in the selection of the bargainingrepresentative of such employees.4We shall direct that all employees of the Company in the appro-priate unit who were employed during the pay-roll period imme-diately preceding this Direction of Election, subject to such limitationsand additions as are set forth in the Direction, shall be eligible to vote.While it is not clear from the record whether the T. W. U. desiresto participate in the election, we shall place its name on the ballot.However, we shall permit it to withdraw by filing with the RegionalDirector within five (5) days from the date of the Direction a requestthat its name not be placed on the ballot.Upon such filing theRegional Director is authorized to withdraw its name from the ballot.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affectingcommerce has arisenconcerningthe repre-sentation of employees of Estate of Frank Newfield,Inc., New Orleans,Louisiana,withinthe meaning of Section 9 (c) and Section 2 (6) and(7) of theNationalLaborRelations Act.2.All drivers and helpers employedby the Company, at NewOrleans, Louisiana,excluding clerks, executives,and office workers,constitute a unit appropriate for the purposes of collective bargainingwithinthe meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Estate of Frank Newfield, Inc., New Orleans, Louisiana, anelection by secret ballot shall be conducted as soon as possible, but notlater than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Fif-teenth Region, acting in this matter as agent for the National Labor4Matter of The RudolphWurlitz6rCompanyandPiano, Organand Musical InstrumentsWorkers' Union, Local No. 1190,32 N. L R. B. 163. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all drivers and helpers employed by the Com-pany at New Orleans, Louisiana, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during such pay-roll period because theywere ill or on vacation, or in the active military service or training ofthe United States, or temporarily laid off, but excluding clerks, execu-tives, and office workers, and employees who have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by Transport Workers Union of America, Local No. 206,affiliated with the Congress of Industrial Organizations, or by Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of North America, Local 270, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining, or byneither.MR. EDWIN S. SMITH,dissenting in part :I dissent from the ruling of the majority that persons hired toreplace striking employees may participate in the election to be con-ducted in this case for the reasons set forth in my dissenting opinionin the Wurlitzer case.55Matter of The Rudolph Wurlitzer CompanyandPiano, Organ and Musical InstrumentsWorkers' Union Local No 1190,32 N. L. R B. 163 See alsoMatter of A Sartorius &Co, Inc.,andUnited Mine Workers of Amsrica,District 50, Local 12090,10 N. L. R. B. 493,andMatter of The Eastern Box CompanyandBaltimore Paper Box and Miscellaneous Work-ers'Union No481, 30 N. L R. B. 673.